244 Ga. 454 (1979)
260 S.E.2d 853
DeKALB COUNTY SCHOOL SYSTEM et al.
v.
WHITE et al.
35385.
Supreme Court of Georgia.
Submitted September 19, 1979.
Decided September 26, 1979.
Rehearing Denied October 16, 1979.
Weekes, Candler, Sams & Weatherly, Gary M. Sams, R. Phillip Shinall, III, for appellants.
John H. Ridley, for appellees.
UNDERCOFLER, Presiding Justice.
Michael White, Sr., brought this suit against the DeKalb County School System so that his son could play football his senior year at Southwest DeKalb High School. Michael, Jr., had successfully completed the eighth grade in June, 1975, but he and his parents decided he should repeat that grade in order to gain added maturity, since he was young for his class. Michael, Sr., at that time, signed an "Instructional Waiver," written on the school stationery,[1] which made clear that the school did not recommend that he repeat the eighth grade courses, that Mike would be considered a ninth grader and would be placed in a ninth grade homeroom, that he could not participate in eighth grade sports, but could participate in high school athletics, and that. . . "Mike has four (4) years of eligibility remaining in his high school career (75-76, 76-77, 77-78, and 78-79)." The Whites now seek eligibility for Mike to play in 1979-80.
*455 The trial court discounted the signed waiver, finding that it was a unique incident and not the policy of the school system to require such a waiver. The school system appeals. We reverse.
It is clear that the written waiver reflects the policy of the school system to consider all students that pass the eighth grade as ninth graders, despite the fact that the eighth grade courses are repeated.[2] The waiver convinces us not only that he was treated according to the school system policy, but also that he and his father were informed of and understood the terms under which he would be allowed to repeat the eighth grade courses.
Judgment reversed. All the Justices concur.
NOTES
[1]  "I understand that Southwest DeKalb High School does not recommend the retention of my son, Mike White, as an eighth grader due to his successful completion of all eighth grade courses during the 1974-75 school year.

I further relieve Southwest DeKalb High School, its officials and teachers, of any responsibility of this decision I have made to hold him in the eighth grade.
Regarding athletics, I understand that Mike will not be permitted to participate at the eighth grade level, but he may participate at the B-team or varsity level if he makes a team which will be based on ability.
I further understand that my son, Mike, has four (4) years of eligibility remaining in his high school career (75-76, 76-77, 77-78, and 78-79).
Mike, due to his completion of all units in the eighth grade, is classified as a ninth grader and will, for accounting purposes, be placed in a ninth grade homeroom."
[2]  This policy apparently applies only to the eighth/ninth grade.